Citation Nr: 0940905	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include apical bullae and right pneumothorax and pleural 
space infection.  

2.  Entitlement to service connection for a psychiatric 
disability, to include dysthymia, an anxiety disorder, 
depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 
1955, and from September 1955 to September 1973.  This matter 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  This matter was remanded in September 2008 for 
further development.  

The Board notes that the issues before the Board in September 
2008 were (1) whether new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for a lung disability, to include apical bullae 
and right pneumothorax and pleural space infection, and (2) 
entitlement to service connection for PTSD.  

With regards to the first issue, the Board found that new and 
material evidence had been received to reopen the claim.  
Consequently, the issue currently before the Board is 
entitlement to service connection for a lung disability, to 
include apical bullae and right pneumothorax and pleural 
space infection, to be decided on the merits.  

With regards to the second issue, the Board noted that the 
Veteran had been diagnosed with several psychiatric 
disabilities (including PTSD, dysthymia, and an anxiety 
disorder) and that in June 2005, he had filed a claim for 
service connection for depression that had not been 
adjudicated.  Given the conflicting diagnoses, the Board 
instructed the RO to adjudicate the Veteran's claim of 
entitlement to an acquired psychiatric disorder, to include 
dysthymia, anxiety disorder, and depression.  In its August 
2009 supplemental statement of the case, the RO included 
analysis regarding service connection for the various 
psychiatric disabilities.  

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that 
may reasonably be encompassed by several factors including:  
the claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 
(2009).  Consequently, the Board has rephrased the issue 
listed on the title page to better reflect the claim being 
pursued by the Veteran.  

The issue of entitlement to service connection for lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if any further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed anxiety disorder is related 
to his in-service experiences.


CONCLUSION OF LAW

The criteria for service connection of an anxiety disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that RO letters in November 2004, 
March 2006, and January 2009 informed the Veteran of the 
manner in which disability ratings and effective dates are 
assigned.  The RO will take such actions in the course of 
implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

At the Veteran's July 2008 Board hearing, he testified that 
his unit (the 199th Infantry Brigade) was hit early one 
morning with rockets during the 1968 Tet Offensive.  He 
testified that he saw fellow soldiers being killed and that 
he feared for his own life.  He testified that he still has 
nightmares about it, and that he still fights in his sleep.  
He was not sure whether or not he had been diagnosed with 
PTSD.  

The Board notes (as it did in the September 2008 Remand) that 
although the Veteran  did not receive any medals indicative 
of combat service, the RO confirmed that he was involved in 
combat operations during the Tet offensive while a member of 
the 199th Light Infantry Brigade stationed at Bien Hoa, 
Vietnam. 

As noted above, the medical records contain several 
psychiatric diagnoses.  For that reason, the Board remanded 
the claim for a VA examination.  The Veteran underwent a 
psychiatric examination in April 2009.  The examiner reviewed 
the claims file in conjunction with the examination.  He 
noted that the Vet Center had diagnosed the Veteran with 
PTSD; and that the Veteran underwent a March 2007 examination 
in which he was diagnosed with an anxiety disorder (but not 
PTSD).  He noted that the Veteran had also been diagnosed 
with a dysthymic disorder.  Finally, he acknowledged that the 
RO has confirmed that the Veteran was in combat during the 
Tet Offensive.  

After a thorough examination, the examiner determined that 
the Veteran did not meet the criteria for a diagnosis of 
PTSD.  Specifically, he noted that "Avoidance and Hyper 
arousal symptoms are below threshold for PTSD."  

The examiner opined that the Veteran best meets the DSM IV 
criteria for an anxiety disorder not otherwise specified.  He 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 75 because he had minimal symptoms which are 
expected reactions to psychosocial stressors; he has 
meaningful relationships; and he is well adjusted.  The 
examiner opined that "The minimal symptoms that [the 
Veteran] experiences are at least as likely as not, related 
to his experiences in Vietnam."  The Board finds that this 
very thorough examination is the most probative evidence of 
the Veteran's current psychiatric status.  The examiner had 
the opportunity to see the Veteran personally in an 
examination, as well as review the claims file.  The examiner 
was aware of the various diagnoses of record and explained 
with rationale the conclusions reached.  This study of the 
Veteran is the most comprehensive and detailed of record.  As 
such, the findings contained therein are the most probative.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so).   
 
In this case, the Veteran has a current diagnosis of an 
anxiety disorder as well as a competent medical opinion that 
attributes his current diagnosis to service.  In such a case, 
any benefit of the doubt goes to the Veteran and service 
connection for an anxiety disorder is warranted.   38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a psychiatric disability, anxiety 
disorder, is warranted.  To this extent, the appeal is 
granted.  


REMAND

In its September 2008 Remand, the Board noted that the 
Veteran underwent a chest x-ray in November 1962 due to 
complaints of fever, cough and chest pain.  The 
x-ray showed blunting of left costophrenic angle most likely 
due to old adhesions in the absence of active parenchymal 
disease.  It also noted that an April 1973 chest
 x-ray performed for retirement purposes reflected apical 
bullae, right side, otherwise normal.  Finally, the Board 
noted that the Veteran submitted private medical records 
dated April to May 1977, which showed a diagnosis of bullous 
emphysema (a diagnosis consistent with the diagnosis of 
apical bullae rendered in 1973 upon his retirement from 
service).  

The Board remanded the claim for a VA examination for the 
purpose of determining the nature and etiology of his claimed 
lung disability, specifically the pneumothorax and pleural 
space infection.  The Board specifically requested that the 
examiner "offer an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of probability) that 
[the Veteran's] lung disability, including his pneumothorax 
and pleural space infection, is related to his active duty 
service, to include the April 1973 x-ray finding of apical 
bullae, right side."  It further requested that "All 
opinions and conclusions expressed must be supported by a 
complete rationale in a report."  

The Board notes that the Veteran underwent a VA examination 
in February 2009.  The examiner reviewed the claims file in 
conjunction with the examination.  He noted the April 1973 
chest x-ray that showed a right-sided apical bullae.  He 
noted that this is due to emphysema, and that the Veteran had 
a long history of smoking at that time.  He then stated that 
"The spontaneous pneumothorax was definitely due to rupture 
of the apical bullae noted on the x-ray in 1973.  However, I 
believe his long use of smoking, which included two packs per 
day for 20 years, did contribute to his development of 
emphysema."  

The Veteran underwent another VA examination in June 2009.  
The examiner concluded that the Veteran's lung disability was 
less likely than not the result of military service.  
Instead, the examiner stated that the "spontaneous 
pneumothorax was clearly caused by an anatomical 
(developmental/congenital) issues that he had in his lung for 
an undetermined period of time."  Although the examiner 
stated that the claims file was reviewed in conjunction with 
the examination, his examination report failed to note the 
November 1962 x-ray, the April 1973 x-ray reflecting a right-
sided apical bullae, or the 1977 treatment reports reflecting 
a diagnosis of bullous emphysema.  To the contrary, the 
examiner stated that "upon discharge, [the Veteran was found 
to have no issues at all."  The examiner also failed to 
comment on the opinion made by the February 2009 examiner.  
Furthermore, the June 2009 examiner provided no rationale to 
support his opinion, despite the fact that the Board 
specifically instructed all opinions to be supported by a 
complete rationale.  

Finally, even if the Board were to conclude that the June 
2009 VA examiner's opinion is the most probative, it raises 
the question of whether the Veteran's lung disability is a 
disability for which service connection may be granted under 
applicable law.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2009).  The VA General 
Counsel in a precedent opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90, 56 Fed. Reg. 45711 (1990).

The examiner failed to render an opinion regarding whether 
the Veteran's "developmental/congenital issues" were 
aggravated by his service in the military.  

The Board notes that when no preexisting condition is noted 
upon entry into service, the Veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.    

The June 2009 VA examination report provided an incomplete 
opinion, without a rationale, and without regards to any pre-
1982 findings.  It also raised additional questions.  
Consequently, the Board finds that another VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed lung 
disability.  It is imperative that the 
claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should offer 
the following opinions:

a)  Whether any lung disorder is a 
congenital or developmental defect; and 
if a congenital or developmental defect 
is present, whether there is evidence of 
any superimposed disease or injury to 
such disorder during service.

b) If any lung condition is not a 
congenital or developmental defect, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is related to active military 
service, to include complaints and 
findings noted in the service medical 
records.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report. If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  After completion of the above, the 
RO/AMC should review the expanded record 
and determine if the benefits sought can 
be granted.  If the claim remains denied, 
then the RO/AMC should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


